                                                     Case 2:19-cv-02544-JAM-DB Document 79 Filed 03/31/21 Page 1 of 4


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION FOR EXTENDING
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR BARRY HACKER TO
                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: January 29, 2021
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: March 30, 2021
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: May 12, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28                                           1   STIPULATION FOR EXTENDING TIME FOR
                                                                                                 BARRY HACKER TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                                    4832-3679-8690
                                                       Case 2:19-cv-02544-JAM-DB Document 79 Filed 03/31/21 Page 2 of 4


                                                  1 CAPITAL MARKETS SECURITIES, LLC, a
                                                    Maryland limited liability company;
                                                  2 FALLBROOK CAPITAL SECURITIES
                                                    CORPORATION, a Florida corporation;
                                                  3 SCOTT WENTZ, an individual; RAINA
                                                    YEE, an individual; VISTRA
                                                  4 INTERNATIONAL EXPANSION (USA)
                                                    INC., fka RADIUS GGE (USA), INC., fka
                                                  5 HIGH STREET PARTNERS INC., a
                                                    Maryland corporation; RADIUS GGE (USA),
                                                  6 INC., fka HIGH STREET PARTNERS INC.,
                                                    a Maryland corporation; MONTAGE
                                                  7 SERVICES, INC., a California corporation;
                                                    HERITAGE BANK OF COMMERCE, a
                                                  8 California corporation; DIANA KERSHAW,
                                                    an individual; CARSON TRAILER, INC., a
                                                  9 California corporation; DAVID ENDRES, an
                                                    individual; AHERN RENTALS INC., a
                                                 10 Nevada corporation, AHERN AD, LLC, a
                                                    Nevada limited liability company; EVAN
                                                 11 AHERN, an individual; THE STRAUSS
                                                    LAW FIRM, LLC, a South Carolina limited
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12 liability company; PETER STRAUSS, an
                 Reno, Nevada 89501




                                                    individual; PANDA BEAR
                      law offices




                                                 13 INTERNATIONAL, LTD., a Hong Kong
                         L.L.P.




                                                    corporation; PANDA SOLAR SOLUTIONS
                                                 14 LLC, a Nevada limited liability corporation;
                                                    DC SOLAR INTERNATIONAL, INC., a
                                                 15 Nevis corporation; BAYSHORE SELECT
                                                    INSURANCE, a Bahamian Corporation;
                                                 16 CHAMPION SELECT INSURANCE, a
                                                    Bahamian Corporation; JPLM DYNASTY
                                                 17 TRUST, a Cook Island Trust; BILLIE JEAN
                                                    TRUST, a Cook Island Trust; SOUTHPAC
                                                 18 INTERNATIONAL, INC., a Cook Islands
                                                    Corporation,
                                                 19
                                                                           Defendants.
                                                 20
                                                 21
                                                                IT IS HEREBY STIPULATED by and between Solarmore Management Services,
                                                 22
                                                      Inc. (“Solarmore”) and Barry Hacker (“Defendant”) (collectively, the “Parties”), either for
                                                 23
                                                      themselves or by and through their respective counsel, that:
                                                 24
                                                                Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                                 25
                                                      The Defendant’s waiver of service was requested on January 29, 2021;
                                                 26
                                                                Since Defendant executed a waiver of service for the First Amended Complaint, his
                                                 27
                                                      response to Solarmore’s First Amended Complaint is not due until March 30, 2021;
                                                 28                                            2    STIPULATION FOR EXTENDING TIME FOR
                                                                                                           BARRY HACKER TO RESPOND TO FIRST
                                                                                                              AMENDED COMPLAINT AND ORDER
                                                      4832-3679-8690
                                                       Case 2:19-cv-02544-JAM-DB Document 79 Filed 03/31/21 Page 3 of 4


                                                  1             Counsel for Solarmore and the Defendant have met and conferred regarding the
                                                  2   Defendant’s deadline to respond to Solarmore’s First Amended Complaint, and the Parties
                                                  3   have agreed to extend this deadline to May 12, 2021. In light of the agreed upon extension,
                                                  4   the Parties have also agreed that it is in the best interest of the Parties and this Court to also
                                                  5   extend the Parties’ deadline to submit a joint status report that includes the Rule 26(f)
                                                  6   discovery plan to May 21, 2021.
                                                  7             This is the first request for an extension.
                                                  8             THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate to extend
                                                  9   the time for the Defendant to respond to Solarmore’s First Amended Complaint as follows:
                                                 10             1.     The deadline for the Defendant to answer, object or otherwise respond to
                                                 11   Solarmore Management Services, Inc.’s First Amended Complaint shall be May 12, 2021.
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12             2.     The deadline for the Parties to submit to the Court a joint status report that
                 Reno, Nevada 89501
                      law offices




                                                 13   includes the Rule 26(f) discovery plan shall be May 21, 2021.
                         L.L.P.




                                                 14             IT IS SO STIPULATED.
                                                 15    DATED: March 30, 2021                                DATED: March 30, 2021
                                                 16    SNELL & WILMER L.L.P.                                HOMER BONNER JACOBS ORTIZ,
                                                                                                            P.A.
                                                 17
                                                       By: /s/ Nathan G. Kanute                             By: /s/Andrew Herron (with permission)
                                                 18       Nathan G. Kanute                                  Andrew R. Herron (pro hac vice
                                                          50 W. Liberty Street, Suite 510                   application forthcoming)
                                                 19       Reno, NV 89501                                    1200 Four Seasons Tower
                                                                                                            1441 Brickell Ave
                                                 20           Don Bivens (admitted pro hac vice)            Miami FL 33131
                                                              One Arizona Center, Suite 1900
                                                 21           400 East Van Buren Street                     Attorneys for Barry Hacker
                                                              Phoenix, AZ 85004-2202
                                                 22
                                                               Attorneys for Plaintiff
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28                                                     3      STIPULATION FOR EXTENDING TIME FOR
                                                                                                                BARRY HACKER TO RESPOND TO FIRST
                                                                                                                    AMENDED COMPLAINT AND ORDER
                                                      4832-3679-8690
                                                       Case 2:19-cv-02544-JAM-DB Document 79 Filed 03/31/21 Page 4 of 4


                                                  1   IT IS SO ORDERED.
                                                  2
                                                      DATED: March 31, 2021             /s/ John A. Mendez
                                                  3
                                                                                        THE HONORABLE JOHN A. MENDEZ
                                                  4                                     UNITED STATES DISTRICT COURT JUDGE
                                                  5
                                                  6
                                                  7
                                                  8
                                                  9
                                                 10
                                                 11
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12
                 Reno, Nevada 89501
                      law offices




                                                 13
                         L.L.P.




                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28                                        4    STIPULATION FOR EXTENDING TIME FOR
                                                                                                 BARRY HACKER TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                                      4832-3679-8690
